—Orders of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about April 22, 1999, which, insofar as appealed from, terminated respondent mother’s parental rights to the subject children and committed their custody and guardianship to the Commissioner of Social Services and petitioner agency for the purpose of adoption, upon fact-finding determinations of permanent neglect made upon respondent’s default, unanimously affirmed with respect to the dispositions, and the appeal therefrom unanimously dismissed insofar as addressed to the fact- finding determinations, without costs.
*281There can be no review of the fact-finding determinations made upon respondent’s default in appearing at the fact-finding hearing (see, Matter of Kawari Claude C., 248 AD2d 158). A fair preponderance of the evidence shows that it is in the best interests of the children to be freed for adoption by their foster mother (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Rosenberger, J. P., Williams, Mazzarelli, Andrias and Rubin, JJ.